STAUBER, Judge,
(dissenting).
I respectfully dissent and would affirm the district court’s decision. In order to maintain a prima facie claim of tortious interference with contract, Ms. Brenny was required to show “(1) the existence of a contract, (2) that defendant knew of the contract, (3) that defendant intentionally procured a breach of the contract without justification, and (4) that plaintiff suffered injuries as a direct result of the breach.” Howard v. Minn. Timberwolves Basketball Ltd. P’ship, 636 N.W.2d 551, 559 (Minn.App.2001). It is true that an employee may interfere with or cause a breach of another employee’s contract, but that privilege ends if the employee who procured the breach did so because of “malice and bad faith,” which includes “personal ill-will, spite, hostility, or a deliberate intent to harm the plaintiff employee.” Nordling v. N. States Power Co., 478 N.W.2d 498, 507 (Minn.1991).
What is malice? It is “[t]he intent, without justification or excuse, to commit a wrongful act ... [rjeckless disregard of the law or of a person’s legal rights ... [i]ll will; wickedness of heart.” Black’s Law Dictionary 1042 (9th ed.2009). According to Ms. Brenny, from the moment Mr. Harris learned of her sexual orientation, he effectively and completely blocked her from performing her job, for which she was well-qualified, and unilaterally revoked nearly all of her contracted job duties as head coach of the women’s golf team. Mr. Harris allegedly stated that he would not permit Ms. Brenny to travel with the team to tournaments because he “discovered [that] she was a homosexual and did not want her on the road with the team.” Thus, if she can prove her allegations, Mr. Harris’ conduct was wholly unrelated to the university’s management or supervision of Ms. Brenny as an employee; instead, it was a personal attack based on nothing but his own bigotry. Indeed, Mr. Harris’ decision was made before Ms. Brenny had a chance to perform any of her job duties. As such, Mr. Harris’ conduct was “separate and distinct” from the university’s employment decision and is not subject to the same limited certiorari review. See Willis v. Cnty. of Sherburne, 555 N.W.2d 277, 282 (Minn.1996) (separating county employee’s defamation claim from other employment-related claims in holding that county employee’s defamation claim was not subject to certiorari review); Williams v. Bd. of Regents of the Univ. of Minn., 763 N.W.2d 646, 652 (Minn.App.2009), review granted (separating employee’s negligent misrepresentation claim from other claims that were linked to the university’s employment-related decisions, for purposes of determining whether the *424district court retained subject-matter jurisdiction).
Ms. Brenny has clearly alleged a prima facie case of malicious tortious interference of contract against appellant Harris, and that claim is not limited to certiorari review for purposes of determining subject-matter jurisdiction. Because of this, dismissal of her claim of tortious interference is, as the district court noted, premature. As the district court stated, “Mr. Harris repeatedly attempts to argue the facts presented and asks the Court to weigh his factual assertions against Ms. Brenn/s. Such weighing of fact and credibility is not appropriate on a Rule 12 Motion to Dismiss.”
At this stage, we must assume that all of the allegations of the complaint are true and draw all inferences in favor of Ms. Brenny. Williams, 763 N.W.2d at 651. Ms. Brenny pleaded a prima facie case of both interference and malice; she should be allowed to present her case.